involves a legal error that falls outside the scope of a writ of coram nobis. 2
                    See Trujillo, 129 Nev., Adv. Op. 75, 310 P.3d at 602. In Trujillo, this court
                    determined that given the sources of authority for recognizing a petition
                    for a writ of coram nobis in Nevada, Article 6, Section 6 of the Nevada
                    Constitution and NRS 1.030, the scope of the writ of coram nobis was
                    limited to its common-law scope and was not as broad as the scope of the
                    writ in federal proceedings. We decline Castillo's invitation to revisit this
                    holding. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 3



                                                                     , C.J.
                                             Hardesty


                                                                                             J.
                    Parraguirre



                    cc:   Hon. Valerie Adair, District Judge
                          Anthony L. Abbatangelo
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk


                          2 We  reject Castillo's argument that his claim of ineffective
                    assistance of counsel based upon mistaken advice is distinguishable from
                    the claim of ineffective assistance of counsel based upon the failure to
                    advise for purposes of determining the scope of a writ of coram nobis.
                    Claims of ineffective assistance of counsel, regardless of counsel's alleged
                    deficiency, present a legal question that is outside the scope of a writ of
                    coram nobis. See Trujillo, 129 Nev., Adv. Op. 75, 310 P.3d at 602.

                          3 Wedeny Castillo's request for oral argument in this matter.           See
                    NRAP 34(f).
SUPREME COURT
        OF
     NEVADA


10) 1947A    ZieD
                                                           2